Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A data mining method comprising:
 “receiving a request for generation of a Venn diagram, the request indicating input data sets, each input data set having a plurality of data elements”. This element reads on a person requests a Venn diagram wherein the request indicating input data having data elements which could be considered a mental process of an observation or evaluation. 
“generating, based on the input data sets indicated by the request, a truth table having multiple entries for combinations of the input data sets, each entry for a combination of the input data sets, each combination corresponding to an intersection of the input data sets, each entry associated with a binary value having bits, wherein positions of the bits in the binary value correspond to the input data sets, wherein the bits consist of zeros and ones, wherein a value of a bit determines whether an input data set, which corresponds to a position of the bit, is included in a combination of the input data sets represented by the binary value”. This element reads on a person generates a table based on the input data, wherein each entry of the table associated with a binary values corresponds to the input data and a position of the binary value which could be considered a mental process of an observation or evaluation. 
“sorting the multiple entries of the truth table, the sorting comprising ranking combinations of the input data sets based on a number of ones in each binary value associated with the multiple entries of the truth table”. This element reads on a person sorts the entries of the table based on a number of ones in each binary value associated with the entries which could be considered a mental process of an observation or evaluation. 
“determining, from the truth table thus sorted, a next interaction set to process for the Venn diagram after a particular intersection set is processed to thereby determine intersection sets for the Venn diagram in an order that efficiently utilizes data that has been previously loaded”. This element reads on a person determines a next interaction for the Venn diagram after an intersection and an order of intersections sets for the Venn diagram which could be considered a mental process of an observation or evaluation. 
Overall the limitations directed to determining an order of intersections sets for a Venn diagram and the various mental process limitations in the context of this claim encompasses limitations that are not only considered to be directed to limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional elements of “a computer system executing on a processor”
Regarding the computer-based,
The processor of a computer system for receiving, generating, sorting and determining in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating and storing).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
  The additional element “a computer system executing on a processor” is simply applying the abstract idea, and there is nothing done with results.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not provide any improvement in computer technology (see MPEP2106.05(a)).  
Therefore the additional element does not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, The additional element “a computer system executing on a processor” is simply applying the abstract idea, and there is nothing done with results. 
Accordingly, this additional element, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “after the next interaction set is determined, determining a cardinality of the next interaction set, recording the cardinality as a partial result in a corresponding entry, and marking the corresponding entry as including a current combination that has been calculated for the generation of the Venn diagram." That is, the claim recites marking calculated entry. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 3 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 3 recites “wherein the positions of the bits in the binary value comprise a first position, a second position, and a third position, wherein the input data sets comprise a first input data set, a second input data set, and a third input data set, wherein the first position of the bits correspond to the third input data set, wherein the second position of the bits correspond to the second input data set, and wherein the third position of the bits correspond to the first input data set." That is, the claim recites position bit responds to different input data set. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 4 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 4 recites “wherein the multiple entries of the truth table are sorting in an ascending order based on the number of ones in the combinations of the input data sets corresponding to the multiple entries of the truth table." That is, the claim recites entries are sorted in an ascending order. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 5 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 5 recites “wherein the request is received through a file containing the request, from a frontend application of a data mining system, or via an interactive console." That is, the claim recites the request is received through a file containing the request. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 6 recites “wherein the sorting is not based on numeric values of binary values associated with the multiple entries of the truth table." That is, the claim recites the sorting is not based on numeric values of the binary values. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 7 recites “wherein the request is encapsulated in a message format." That is, the claim recites the request is encapsulated in a message format. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Accordingly, this additional element, taken individually and in combination, does not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Claims 8-14 are rejected under 35 U.S.C. 101 with the same rational of claims 1-7.
Claims 15-20 are rejected under 35 U.S.C. 101 with the same rational of claims 1-5 and 7.

Double Patenting
4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Bayes Martin et al (US Patent 11,269,830 B2, hereinafter “Bayes Martin”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being obvious by Icho et al (U.S. 20100010986 A1 hereinafter, “Icho”) in view of Richards et al (U.S. 20100150342 A1 hereinafter, “Richards”), and further in view of Dantressangle et al (U.S. 20120310874 A1 hereinafter, “Dantressangle”).
9.	With respect to claim 1,
Icho discloses a data mining method, comprising:
receiving, by a computer system executing on a processor, a request for generation of a Venn diagram, the request indicating input data sets, each input data set having a plurality of data elements;
generating, by the computer system based on the input data sets indicated by the request, a truth table having multiple entries for combinations of the input data sets, each entry for a combination of the input data sets, each combination corresponding to an intersection of the input data sets; and
determining, by the computer system from the truth table thus sorted, a next interaction set to process for the Venn diagram after a particular intersection set is processed to thereby determine intersection sets for the Venn diagram in an order that efficiently utilizes data that has been previously loaded (Icho [0008] – [0016], [0044] – [0045], [0167] – [0169], [0543] – [0550] and Figs. 10-11, 23 e.g. [0009] Furthermore, the presenting unit may include: a set selecting sub-unit operable to, with respect to each pair, select one of (a) a product set of the first subgroup and the second subgroup in the pair and (b) a difference set of (i) the first subgroup or the second subgroup in the pair and (ii) the product set; and a display sub-unit operable to display the commonalities arranged in the determined presentation order and in a manner that the selected one of the product set and the difference set is easily distinguishable from any other displayed set. [0010] According to the stated structure, either the product set or the union is selected based on the commonality.  Therefore, data that will stimulate conversation between the users can be recommended.  For instance, between users having approximately the same tastes, as indicated by the commonality being the predetermined value of higher, data unknown to one of the users can be recommended to that user.  Furthermore, between users having mostly differing tastes, data relating to their shared interests can be recommended. [0011] Furthermore, the set selecting sub-unit may select the difference set when a ratio of the number of elements in the product set and the number of elements in the union is a predetermined value or higher. [0013] Furthermore, the set selecting sub-unit may select the product set when a ratio of the number of elements in the product set and the number of elements in the union is lower than a predetermined value. [0015] Furthermore, the determining unit may determine the presentation order as a descending order of how many elements each of a plurality of unions contains, the unions each being a union of the first and second subgroups in a respective pair.[0016] According to the stated structure, the commonalities are presented in descending order of the number of elements in the unions. [0044] Furthermore, the commonality calculating unit may (a) calculate a first number showing how many data information pieces are included in at least one of the first information group and the second information group, (b) calculate a second number showing how many data information pieces are included in the common set, and (c) calculate, as the commonality, a ratio of the second number to the first number. [0169] Take an example of the content recommending device 1 acquiring respective viewing/listening history tables of each of 1000 users, the union of the 1000 viewing/listening history tables consisting of 10000 content IDs, and the product set of the 10000 content IDs consisting of 9999 content IDs.  In the present example, it is assumed that the content ID included in the union but not included in the product set is "1", and that this content ID is included in the viewing/listening history table of a user Z. [0543] This is described using the Venn diagram in FIG. 23 as an example. [0549] For instance, when the commonality ratio S calculated with respect to the set 805 is a predetermined value or higher, the following set may be selected: set ((A|B|C)-((A&B|(B&C)|(C&A))). [0550] Here, the set 801 is the set (A&B&C), the set 802 is the set ((A&B)-(A&B&C)), the set 803 is the set ((A&C)-(A&B&C)), the set 804 is the set ((B&C)-(A&B&C)), and the set 805 is the set ((A&B)|(B&C)|(C&A)) [as
receiving, by a computer system executing on a processor, a request (e.g. select) for generation of a Venn diagram (e.g. Venn diagram), the request indicating input data sets (e.g. sets A, B and C), each input data set having a plurality of data elements (e.g. attributes);
generating, by the computer system based on the input data sets indicated by the request, a truth table (e.g. Figs. 10-11 e.g. genre; domestic vs. foreign) having multiple entries for combinations of the input data sets, each entry for a combination of the input data sets, each combination corresponding to an intersection of the input data sets; and
determining, by the computer system from the truth table thus sorted, a next interaction set (e.g. Group I intersects Group II or III in Fig. 36) to process for the Venn diagram after a particular intersection set is processed to thereby determine intersection sets for the Venn diagram in an order that efficiently utilizes data that has been previously loaded]).
Although Icho substantially teaches the claimed invention, Icho does not explicitly indicate each entry associated with a binary value having bits, wherein positions of the bits in the binary value correspond to the input data sets, wherein the bits consist of zeros and ones, wherein a value of a bit determines whether an input data set, which corresponds to a position of the bit, is included in a combination of the input data sets represented by the binary value.
Richards teaches the limitations by stating
generating, by the computer system based on the input data sets indicated by the request, a truth table having multiple entries for combinations of the input data sets, each entry for a combination of the input data sets, each combination corresponding to an intersection of the input data sets, each entry associated with a binary value having bits, wherein positions of the bits in the binary value correspond to the input data sets, wherein the bits consist of zeros and ones, wherein a value of a bit determines whether an input data set, which corresponds to a position of the bit, is included in a combination of the input data sets represented by the binary value (Richards [0021] – [0027], [0037] – [0038] and Figs. 3-4 e.g. [0021] According to some embodiments, record or row level security is based on a set of selection formulas, one per "group," which may take as input a row of data from a database, and produce a Boolean output representing whether or not that group is allowed to see that particular record.  As used herein, the term "group" may refer to any categorization of users. [0024] If a report has restriction formulas for n groups, the group access vector (A) for a row is an n bit vector where bit i of the vector may be the result of the restriction formula Gi(R): A(R)=[bi, .  . . , bn]=[G1(R), .  . . , Gn(R)] [0025] Consider, for example, FIG. 3 which illustrates a data report 300 and associated group access vectors according to some embodiments of the present invention.  In particular, the data report 300 has nine records 1 through 9, each of which is associated with a corresponding group access vector that includes three bits (one for each of three groups G1 through G3).  For example, record 6 of the data table 300 may be viewable by groups G2 and G3 (as indicated by a "1" in the associated bits of the group access vector) but not by G1 (as indicated by a "0" in the associated bit of the group access vector) [as 
generating, by the computer system based on the input data sets indicated by the request, a truth table (e.g. Fig. 3; referring to the instant applicant’s specification Fig. 4B) having multiple entries for combinations of the input data sets, each entry for a combination of the input data sets, each combination corresponding to an intersection of the input data sets, each entry associated with a binary value having bits, wherein positions of the bits in the binary value (e.g. 0 or 1) correspond to the input data sets, wherein the bits consist of zeros and ones (e.g. 0 or 1), wherein a value of a bit determines whether an input data set, which corresponds to a position of the bit, is included in a combination of the input data sets represented by the binary value]. [0038] If the result of the intersection has at least one bit true, then that may be considered a matching group access vector.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Richards’s teaching would have allowed Icho to provide tools and components that implement such methods and systems in an efficient and practical manner (Richards [0004]).
Although Icho and Richards combination substantially teaches the claimed invention, they do not explicitly indicate 
sorting, by the computer system, the multiple entries of the truth table, the sorting comprising ranking combinations of the input data sets based on a number of ones in each binary value associated with the multiple entries of the truth table.
Dantressangle teaches the limitations by stating
receiving, by a computer system executing on a processor, a request for generation of a Venn diagram, the request indicating input data sets, each input data set having a plurality of data elements;
generating, by the computer system based on the input data sets indicated by the request, a truth table having multiple entries for combinations of the input data sets, each entry for a combination of the input data sets, each combination corresponding to an intersection of the input data sets, each entry associated with a binary value having bits (Dantressangle [0017] – [0018] and Fig. 1 e.g. [0017] FIG. 1 depicts a first columnar data structure 109 and a second columnar data structure 110.  The first columnar data structure 109 has assigned the column attribute `temperature`, the second columnar data structure 110 has assigned the column attribute `body length` of an animal, whereby the temperature is the temperature of the environment in which an animal was brought up.  Three unique temperature ranges have been defined which are stored in column 102 of the first columnar data structure 109.  For each of the three column entries of the first columnar data structure 109, a set of data record identifiers (IDs) is stored in the record column 101.  The total data set of the embodiment depicted in FIG. 1 comprises eleven first data records R01-R11.  Each data record corresponds to one animal having a particular body length.  The data structures depicted in FIG. 1 can be used to automatically determine if the temperature correlates and possibly has an impact on the body length.  The individual length of each animal is stored in columns 103 and 104 of the second columnar data structure 110.  The column entry corresponding to temperature range 11-25° C. is represented as bit vector 105.  The column entry corresponding to body length is represented as bit vector 106.  The bit vector has as many bit positions as first data records exist in the total data record, i.e., eleven positions. [0018] The total data set is divided into k different sub-sets of second data records, whereby i and k are integers and 1<=i<=k. The content of each created data record sub-set is also represented in a sub-set bagging mask data structure on which set operations can easily performed, in this case, a bit vector 107.  In case a user wants to automatically calculate second rules for said data record sub-set, and in case the temperature range 11-25° C. is used as a potential source attribute-value pair and the body length 16-20 cm is used as a potential destination attribute-value pair, the number of data records belonging to said sub-set i and which comprise both the source attribute-value pair as well as the destination attribute-value pair can easily and quickly be calculated by intersecting the bit vectors 105-107.  The resulting bit vector 108 is indicative of the number and type of data records fulfilling all the above mentioned criteria.  Intersecting a columnar data structure with a mask data structure is executed analogously [as
receiving, by a computer system executing on a processor, a request for generation of a Venn diagram, the request indicating input data sets, each input data set having a plurality of data elements;
generating, by the computer system based on the input data sets indicated by the request, a truth table (e.g. Fig. 1) having multiple entries for combinations of the input data sets, each entry for a combination of the input data sets, each combination corresponding to an intersection of the input data sets, each entry associated with a binary value having bits (e.g. 0 or 1)]);
sorting, by the computer system, the multiple entries of the truth table, the sorting comprising ranking combinations of the input data sets based on a number of ones in each binary value associated with the multiple entries of the truth table; and
determining, by the computer system from the truth table thus sorted, a next interaction set to process for the Venn diagram after a particular intersection set is processed to thereby determine intersection sets for the Venn diagram in an order that efficiently utilizes data that has been previously loaded (Dantressangle [0047], [0055] – [0058], [0061] – [0068] e.g. [0047] According to some embodiments, specifically selecting one or more of said second rules comprises an operation being selected from the group comprising sorting the second rules according to their co-occurrence-count in descending order and selecting the first n sorted second rules as n first rules, wherein n is an integer >0; [0055] Depending on the embodiment, the column entries of the columnar data structures and the column entries of the mask data structures can be based on various types of data structures such as, for example, bit sets, bit vectors, sorted lists or sorted arrays. [0056] Bit vectors represent each possible element of a set (here each ID of a first data record of a particular column entry) by a single bit.  As a consequence, set operations like union or difference are simple bit operations that can be compiled into machine code and run very efficiently.  Counting the number of bits that are "1" can also be accomplished in a very fast way by using bit patterns. [0057] As an alternative to bit vectors, other data structures which allow for fast set operations, such as sorted lists can also be used.  Each ID of a first data record is represented therein as a sorted ID-list.  The union or difference between two data records can be accomplished by going through both lists sequentially and counting the number of matching record ID entries. [0063] According to embodiments, the provided mask data structures further comprise k sub-set-bagging mask data structures, k being an integer larger than 1, wherein the selection of the second data records is performed by intersecting each of the k sub-set-bagging mask data structures with the columnar data structures and with any of the mask data structures not being a sub-set-bagging mask data structure, thereby returning k sub-sets of second data records, wherein the creation of the second rules comprises the creation of k sub-sets of second rules [as
sorting (e.g. sort), by the computer system, the multiple entries of the truth table (e.g. Fig. 1), the sorting comprising ranking (e.g. descending order) combinations of the input data sets based on a number of ones in each binary value associated with the multiple entries of the truth table (e.g. Counting the number of bits that are "1" can also be accomplished in a very fast way by using bit patterns); and
determining, by the computer system from the truth table thus sorted, a next interaction set to process for the Venn diagram after a particular intersection (e.g. intersecting) set is processed to thereby determine intersection sets for the Venn diagram in an order that efficiently utilizes data that has been previously loaded]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Dantressangle’s teaching would have allowed Icho and Richards combination to provide a real-time and interactive non-hypothesis driven datamining approaches that can process huge amounts of data (Dantressangle [0003]).
10.	With respect to claim 2,
Icho further discloses after the next interaction set is determined, determining a cardinality (Icho [0008] – [0016], [0044] – [0045], [0167] – [0169] and Fig. 23 e.g. the number of elements in a set) of the next interaction set, recording the cardinality as a partial result in a corresponding entry, and marking the corresponding entry as including a current combination that has been calculated for the generation of the Venn diagram (Icho Figs. 10-11 e.g. value 1).
11.	With respect to claim 4,
Icho further discloses wherein the multiple entries of the truth table are sorting in an ascending order based on the number of ones in the combinations of the input data sets corresponding to the multiple entries of the truth table (Icho [0015] – [0017] e.g. descending order).
12.	With respect to claim 5,
	Icho further discloses wherein the request is received through a file containing the request, from a frontend application of a data mining system, or via an interactive console (Icho Figs. 26-29D).
	Dantressangle wherein the request is received through a file containing the request, from a frontend application of a data mining system (Dantressangle [0004], [0038] e.g. providing a data mining interface during the construction of a query for filtering database columns and for displaying the filtered information to the user), or via an interactive console.
13.	With respect to claim 6,
	Dantressangle further discloses wherein the sorting is not based on numeric values of binary values associated with the multiple entries of the truth table (Dantressangle [0047], [0055] – [0058], [0061] – [0068] e.g. [0047] According to some embodiments, specifically selecting one or more of said second rules comprises an operation being selected from the group comprising sorting the second rules according to their co-occurrence-count in descending order and selecting the first n sorted second rules as n first rules, wherein n is an integer >0; [0055] Depending on the embodiment, the column entries of the columnar data structures and the column entries of the mask data structures can be based on various types of data structures such as, for example, bit sets, bit vectors, sorted lists or sorted arrays).
14.	With respect to claim 7,
Dantressangle further discloses wherein the request is encapsulated in a message format (Dantressangle [0004], [0038] e.g. providing a data mining interface during the construction of a query for filtering database columns and for displaying the filtered information to the user).
15.	Claims 8-9 and 11-14 same as claims 1-2 and 4-7 and are rejected for the same reasons as applied hereinabove.
16.	Claims 15-16 and 18-20 same as claims 1-2, 3-5 and 7 and are rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
17.	Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
18.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
19.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 19, 2022